Ruth Botstein
Linda J. Johnson
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendant
Austin Quinn-Davidson

                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

LOUIS IMBRIANI, ROBERT RUBEY,                    )
MICHAEL HANIFEN, HOLLY DERIVERA                  )
BRIAN JOHNSON, and HOCKEY OFFICALS               )
OF ALASKA,                                       )
                                                 )
             Plaintiffs,                         )
                                                 )
vs.                                              )
                                                 )
AUSTIN QUINN-DAVIDSON, in her capacity           )
as Acting Mayor for the Municipality of          )
Anchorage,                                       )
                                                 )
             Defendant.                          ) Case No. 3:21-cv-00105 TMB
                                                 )

                             ENTRY OF APPEARANCE

      The Office of the Anchorage Municipal Attorney hereby enters Ruth Botstein and

Linda J. Johnson in this action as co-counsel on behalf of defendant Austin Quinn-

Davidson, in her capacity as Acting Mayor for the Municipality of Anchorage requests

that all documents be mailed and emailed to:




         Case 3:21-cv-00105-TMB Document 5 Filed 05/27/21 Page 1 of 2
                 Ruth Botstein
                 Linda J. Johnson
                 Municipality of Anchorage
                 Municipal Attorney’s Office
                 P.O. Box 196650
                 Anchorage, Alaska 99519-6650
                 uslit@muni.org

        Respectfully submitted this 27th day of May, 2021.

                                                    KATHRYN R. VOGEL
                                                    Municipal Attorney

                                                    By:    s/ Ruth Botstein & Linda J. Johnson
                                                           Ruth Botstein
                                                           Assistant Municipal Attorney
                                                           Alaska Bar No. 9901016
                                                           Linda J. Johnson
                                                           Assistant Municipal Attorney
                                                           Alaska Bar No. 8911070
                                                           Municipal Attorney's Office
                                                           P.O. Box 196650
                                                           Anchorage, Alaska 99519-6650
                                                           Phone: (907) 343-4545
                                                           Fax: (907) 343-4550
                                                           E-mail: uslit@muni.org




Certificate of Service
The undersigned hereby certifies that on May 27, 2021, a
true and correct copy of the foregoing was served
by electronic means through the ECF system as
indicated on the Notice of Electronic Filing.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Entry of Appearance
Imbriani, et al. v. Quinn-Davidson; Case No. 3:21-cv-00105 HRH
Page 2 of 2
            Case 3:21-cv-00105-TMB Document 5 Filed 05/27/21 Page 2 of 2
